Citation Nr: 1622662	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  04-16 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether an overpayment of VA educational assistance benefits in the amount of $31,406.00 was properly created for the period from June 2000 to April 2003.

2. Entitlement to waiver of the recovery of overpayment of VA educational assistance benefits in the amount of $31,406.00.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977 and from April 1985 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Education Center at the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA) that retroactively terminated the Veteran's Chapter 30 education benefits for the period from June 2000 to April 2003, resulting in an overpayment in the amount of $31,406.00. The Committee on Waivers and Overpayments then denied waiver of recovery of overpayment in a September 2004 decision. 

In September 2009, the Board found that the overpayment was valid, and that waiver of recovery of the overpayment was precluded by reason of acts of bad faith on the part of the Veteran. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision and remanded the case for further adjudication in January 2014. The Board remanded the case in September 2014. The case is now again before the Board for appellate consideration.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the record contains sufficient evidence indicating that the Veteran received Chapter 30 educational assistance benefits for classes that he failed to attend.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the overpayment of Chapter 30 educational assistance benefits in the amount of $31,406.00 was not properly created.  38 U.S.C.A. §§ 3002, 3011, 5107 (West 2014); 38 C.F.R. §§ 3.102, 21.7020, 21.7070, 21.7144, 21.7153 (2015). 

2.  The issue of entitlement to a waiver of recovery of the overpayment of educational assistance benefits in the amount of $31,406.00 is moot. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2015). However, the VCAA regulations are not applicable to claims involving overpayment of educational assistance benefits such as the one decided here. See Barger v. Principi, 16 Vet. App. 132 (2002). In any event, in light of the favorable decision as it relates to the issue of the whether this debt was validly created, no further discussion of notification or assistance is necessary at this point.

The law provides that VA will approve and will authorize payment of educational assistance for an individual's enrollment in any course or subject which a State approving agency has approved and which forms a part of a program of education as defined by 38 C.F.R. § 21.7020(b)(23). See also 38 U.S.C.A. § 3002(3) and 38 C.F.R. § 21.7120. A program of education, in pertinent part, is any unit course or subject or combination of courses or subjects, which is pursued at an educational institution. 38 C.F.R. § 21.7020(b)(23).

In order to receive educational assistance for pursuit of program of education, an individual must maintain satisfactory attendance. 38 C.F.R. § 21.7153(c). VA will discontinue educational assistance if the individual does not maintain satisfactory attendance. Id. Attendance is unsatisfactory if the individual does not attend according to the regularly prescribed standards of the educational institution in which he is enrolled. Id. The amount of overpayment of educational assistance paid to a veteran constitutes a liability of that veteran. 38 C.F.R. § 21.7144(b).

The record reflects that the Veteran received educational assistance benefits under the provisions of Chapter 30 while attending Ramon Magsaysay Technological University (RMTU) between June 2000 and April 2003. The RO calculated the total amount of assistance benefits administered during this period as being $31,406.00.

The evidence suggests that certain veterans were involved in a complicated scheme at RMTU, wherein the school would give the veterans credit for classes they failed to attend in return for financial and material gifts from the veterans. VA initially determined that the Veteran was a participant, did not attend classes at RMTU, and was thus not entitled to any educational assistance benefits for his attendance at RMTU. However, the report did not identify the Veteran as being personally engaged in an attempt to defraud VA.

In the January 2014 decision, the Court found the reasons and bases provided in the Board's September 2009 decision inadequate for judicial review, finding that its determination was not based on evidence specific to the Veteran and that it failed to explain how the Veteran directly participated in a scheme to defraud VA.

Review of the evidence now before the Board shows that the only evidence specific to the Veteran is found in the earliest investigation in this case, an Education Compliance Survey conducted at RMTU in October 2002 that reviewed ten veterans' school records. That report states that except for the then-current first semester of the 2002-03 school year, no Certificates of Registration for the Veteran were present in his file. The report states further that the Veteran took a practicum class for only one semester rather than the requisite two semesters; no other discrepancies were noted. Also associated with the claims file are the Veteran's official transcripts from RMTU from 2000 to 2003, as well as an October 2003 Certification signed by the Dean of RMTU attesting that the Veteran attended all required classes during the periods for which he was enrolled.

Based on the Court's holding in its January 2014 decision that the Board did not adequately explain how the evidence demonstrated that the Veteran personally did not attend classes in compliance with RTMU's attendance policy, the Board finds that no such explanation is possible given the evidence of record.  Moreover, there does not appear to be any way to obtain such evidence, as it is unclear how the RO or AMC would go about investigating this issue with regard to the Veteran in a manner that would meet the requirements of the Court.  Thus, at this point in time, the evidence is insufficient to explain how the Veteran directly participated in a scheme to clearly defraud Veteran.  Although there is general evidence of fraud in this case, the evidence is insufficient for the Board to conclude that this Veteran did not attend the classes for which he was paid.  The evidence is thus at least evenly balanced as to whether the record contains sufficient evidence indicating that the Veteran received Chapter 30 educational assistance benefits for classes that he failed to attend.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board must find that the overpayment of Chapter 30 educational assistance benefits in the amount of $31,406.00 was not properly created.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As there was no overpayment, the issue of a waiver of the recovery of overpayment of Chapter 30 educational assistance benefits in the calculated amount of $31,406.00 is moot.  Dismissal of the appeal as to this matter is thus warranted.  See 38 C.F.R. § 20.101(d) (granting the Board the authority to determine its own jurisdiction and to dismiss any matter over which it does not have jurisdiction).

The Board notes that present decision is based on the record in this appeal, including the Court's own non-precedential memorandum decision, and carries no precedential weight as to any other cases.  38 C.F.R. § 20.1303 (2015).

ORDER

The overpayment of Chapter 30 educational assistance benefits in the amount of $31,406.00 for the period from June 2000 to April 2003 was not properly created; the appeal is therefore granted, subject to controlling regulations governing the payment of monetary awards.

The issue of entitlement to waiver of the recovery of overpayment of Chapter 30 educational assistance benefits in the amount of $31,406.00 is dismissed as moot.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


